Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hilton on 06/14/2022.
The application has been amended as follows: Replace existing claims 1-20 as the claims below:
1.	(Currently amended)	A transistor device comprising:
a substrate;
a buffer layer on the substrate;
a barrier layer on the buffer layer,
a source electrically coupled to the barrier layer;
a gate arranged on the barrier layer;
a drain electrically coupled to the barrier layer; and
an electron concentration reduction structure located in a gate-drain region of the transistor device and the electron concentration reduction structure being at least one of the following: arranged in the barrier layer and arranged on the barrier layer,
wherein the electron concentration reduction structure is configured to at least one of the following: reduce electron concentration around the gate, reduce electron concentration around an edge of the gate, reduce electron concentration, increase power gain, increase efficiency, decouple the gate from the drain, decouple the gate from the source, and reduce capacitance; and
wherein the electron concentration reduction structure comprises at least one of the following: an implantation portion arranged in the barrier layer between the gate and the drain, an etched-regrown portion arranged in a recess of the barrier layer, and an additional portion arranged on the barrier layer between the gate and the drain.
2.	(Currently amended)	The transistor device according to claim 1 wherein the electron concentration reduction structure comprises at least one of the following: the implantation portion arranged in the barrier layer adjacent and between the gate and the drain, the etched-regrown portion arranged in a recess of the barrier layer adjacent and between the gate and the drain, and the additional portion arranged on the barrier layer adjacent and between the gate and the drain.
3.	(Currently amended)	The transistor device according to claim 1 
wherein the electron concentration reduction structure comprises the implantation portion arranged between the gate and the drain in the barrier layer; and 
wherein the implantation portion is structured by implantation of P dopants.
4.	(Currently amended)	The transistor device according to claim 1 
wherein the electron concentration reduction structure comprises the implantation portion arranged between the gate and the drain in the barrier layer; and 
wherein the implantation portion in the barrier layer comprises at least one of the following: implantation of fluorine dopants in the barrier layer and implantation of material to damage the barrier layer.
5.	(Currently amended)	A transistor device comprising:
a substrate;
a buffer layer on the substrate;
a barrier layer on the buffer layer,
a source electrically coupled to the barrier layer;
a gate arranged on the barrier layer;
a drain electrically coupled to the barrier layer; and
an electron concentration reduction structure located in a gate-drain region of the transistor device and the electron concentration reduction structure being at least one of the following: arranged in the barrier layer and arranged on the barrier layer,
wherein the electron concentration reduction structure is configured to at least one of the following: reduce electron concentration around the gate, reduce electron concentration around an edge of the gate, reduce electron concentration, increase power gain, increase efficiency, decouple the gate from the drain, decouple the gate from the source, and reduce capacitance; and
wherein the electron concentration reduction structure comprises an etched-regrown portion in the barrier layer.
6.	(Currently amended)	The transistor device according to claim 5 wherein the electron concentration reduction structure comprises the etched-regrown portion that comprises a first portion arranged in a recess in the barrier layer and a second portion of regrown material located on the first portion arranged in the recess.
7.	(Currently amended)	The transistor device according to claim 1 wherein the electron concentration reduction structure comprises the etched-regrown portion in the barrier layer.
8.	(Currently amended)	The transistor device according to claim 7 wherein the etched-regrown portion comprises a first portion arranged in a recess in the barrier layer and a second portion of regrown material located on the first portion arranged in the recess.
9.	(Currently amended)	The transistor device according to claim 1 wherein the electron concentration reduction structure comprises the additional portion arranged on the barrier layer.
10.	(Currently amended)	The transistor device according to claim 9 
wherein the additional portion is arranged on a top surface of the barrier layer; and 
wherein the additional portion is arranged adjacent a protective layer arranged on the barrier layer.
11.	(Currently amended)	A process of forming a transistor device comprising:
providing a substrate;
arranging a buffer layer on the substrate;
arranging a barrier layer on the buffer layer,
electrically coupling a source to the barrier layer;
arranging a gate on the barrier layer;
electrically coupling a drain to the barrier layer; and
forming an electron concentration reduction structure located in a gate-drain region of the transistor device and being at least one of the following: arranged in the barrier layer and arranged on the barrier layer,
wherein the electron concentration reduction structure is configured to at least one of the following: reduce electron concentration around the gate, reduce electron concentration around an edge of the gate, reduce electron concentration, increase power gain, increase efficiency, decouple the gate from the drain, decouple the gate from the source, and reduce capacitance; and
wherein the electron concentration reduction structure comprises at least one of the following: an implantation portion arranged in the barrier layer between the gate and the drain, an etched-regrown portion arranged in a recess of the barrier layer, and an additional portion arranged on the barrier layer between the gate and the drain.
12.	(Currently amended)	The process of forming the transistor device according to claim 11 wherein the electron concentration reduction structure comprises at least one of the following: the implantation portion arranged in the barrier layer adjacent and between the gate and the drain, the etched-regrown portion arranged in a recess of the barrier layer adjacent and between the gate and the drain, and the additional portion arranged on the barrier layer adjacent and between the gate and the drain.

13.	(Currently amended)	The process of forming the transistor device according to claim 11 
wherein the electron concentration reduction structure comprises the implantation portion arranged between the gate and the drain in the barrier layer; and 
wherein the implantation portion is structured by implantation of P dopants.
14.	(Currently amended)	The process of forming the transistor device according to claim 11 
wherein the electron concentration reduction structure comprises the implantation portion arranged between the gate and the drain in the barrier layer; and
wherein the implantation portion in the barrier layer comprises at least one of the following: implantation of fluorine dopants in the barrier layer and implantation of material to damage the barrier layer.
15.	(Currently amended)	The process of forming the transistor device according to claim 11 wherein the electron concentration reduction structure comprises the etched-regrown portion in the barrier layer that comprises a first portion arranged in a recess in the barrier layer and a second portion of regrown material located on the first portion arranged in the recess.
16.	(Currently amended)	The process of forming the transistor device according to claim 11 wherein the electron concentration reduction structure comprises a first portion arranged in a recess in the barrier layer and a second portion of regrown material located on the first portion arranged in the recess.
17.	(Currently amended)	The process of forming the transistor device according to claim 11 wherein the electron concentration reduction structure is arranged in a recess in the barrier layer.
18.	(Currently amended)	The process of forming the transistor device according to claim 17 wherein the electron concentration reduction structure comprises a recess in a top surface of the barrier layer.
19.	(Currently amended)	The process of forming the transistor device according to claim 11 
wherein the electron concentration reduction structure comprises the additional portion arranged on the barrier layer; and 
wherein the additional portion is arranged adjacent a protective layer arranged on the barrier layer.
20.	(Currently amended)	The process of forming the transistor device according to claim 19 wherein the additional portion is arranged on a top surface of the barrier layer; and 
wherein the additional portion comprises gallium nitride (GaN).
Allowance
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “an electron concentration reduction structure located arranged adjacent and between the gate and the drain in a gate-drain region of the transistor device and the electron concentration reduction structure being at least one of the following: arranged in the barrier layer and arranged on the barrier layer” as recited in claim 1 is the first major difference between the prior art and the claimed invention, the second major difference is “an electron concentration reduction structure located horizontally between the gate and the drain in a gate-drain region of the transistor device and the electron concentration reduction structure being at least one of the following: arranged in the barrier layer and arranged on the barrier layer” as recited in claim 5 and the third major difference is “forming an electron concentration reduction structure located between the gate and the drain in a gate-drain region of the transistor device and being at least one of the following: arranged in the barrier layer and arranged on the barrier” as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811